Trammell,
dissenting: I dissent on the following grounds. First, upon the reasoning of the Circuit Court of Appeals in the case of United States v. Hoffman, 61 Fed. (2d) 294. Second, even under the Commissioner’s regulations no short period return was required under the facts of this case. Third, section 200 defines “ taxable year ” as follows:
The term “ taxable year ” includes in the case of the return made for a fractional part of a year under the provisions of this title or under regulations prescribed by the Commissioner with the approval of the Secretary, the period for which such return is made.
It is to be observed that the statute does not define the taxable year as being a period for which a return is required for a period less than a year, but “ the period for which such return is made.” The taxpayer did not make any return for a fractional part of a year; therefore, under the definition contained in the statute the fractional *1427years for which, as contended by the respondent, returns should have been made are not fractional year returns. The only taxable years here are periods of twelve months. It is only when the returns are made for fractional parts of years, not when required to be made, that the statute provides that the term “ taxable year ” shall include a fractional part of a year.
Smith and Sea well agree with this dissent.